Name: 2004/188/CFSP: Council Decision 2004/188/CFSP of 23 February 2004 concerning the appointment of the Head of Mission/Police Commissioner of the European Union Police Mission (EUPM)
 Type: Decision
 Subject Matter: politics and public safety;  personnel management and staff remuneration;  European construction
 Date Published: 2004-02-26

 Important legal notice|32004D01882004/188/CFSP: Council Decision 2004/188/CFSP of 23 February 2004 concerning the appointment of the Head of Mission/Police Commissioner of the European Union Police Mission (EUPM) Official Journal L 058 , 26/02/2004 P. 0027 - 0027Council Decision 2004/188/CFSPof 23 February 2004concerning the appointment of the Head of Mission/Police Commissioner of the European Union Police Mission (EUPM)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 23(2) thereof,Having regard to Council Joint Action 2002/210/CFSP of 11 March 2002 on the European Union Police Mission(1), and in particular Article 4 thereof,Whereas:(1) Article 4 of Joint Action 2002/210/CFSP provides that the Council, upon a proposal by the Secretary-General/High Representative, shall appoint a Head of Mission/Police Commissioner.(2) The Secretary-General/High Representative has proposed the appointment of assistant Commissioner Bartholomew Kevin Carty,HAS DECIDED AS FOLLOWS:Article 1Mr Bartholomew Kevin Carty is hereby appointed Head of Mission/Police Commissioner of the EUPM as of 1 March 2004.Article 2This Decision shall take effect on the day of its adoption.It shall apply until 1 March 2005.Article 3This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 23 February 2004.For the CouncilThe PresidentB. Cowen(1) OJ L 70, 13.3.2002, p. 1.